Title: [To Thomas Jefferson from Grand & Cie., 1 August 1789]
From: Grand & Cie.
To: Jefferson, Thomas


[Paris, 1 Aug. 1789. Recorded in SJL as received 1 Aug. 1789, but  not found. On 31 July TJ received the letter from Willink, Van Staphorst & Hubbard, 27 July 1789, informing him that money was available to pay the arrears of interest due the foreign officers. He wrote Ferdinand Grand “for an exact estimate of the sum necessary for the officers.” In Grand’s reply—evidently this missing letter—the amount stated was larger than TJ had anticipated and he called on Grand for clarification (TJ’s letter to Grand, ca. 31 July or 1 Aug. 1789 is also missing and is not recorded in SJL; see TJ to Jay, 27 Aug. 1789).]
